Case 1:18-Cr-00218-TSC Document 66 Filed 12/13/18 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Criminal Case: 18-218 (TSC)

MARIIA BUTINA, also known as F l L E D

MARIA BUTINA,
BEC 33 2018

C\erk, U.S. Distrlct and
Bankruptcy Courts

Defendant.
STATEMENT OF OFFENSE
Pursuant to the Federal Rules of Criminal Procedure ll, the United States and Defendant
Maria Butina (“Butina”) stipulate and agree that the following facts are true and accurate. These
facts do not constitute all facts known to the parties concerning the charged offense and covered
conduct. This statement is being submitted by the parties to demonstrate that sufficient facts exist
to establish that the defendant committed the offense to which she is pleading guilty.
Statement of Facts
The govemment’s evidence includes, but is not limited to, the following:
Mariia V. Butina, also known as Maria Butina, is a citizen of the Russian Federation. U.S.
Person l is a United States citizen. Beginning no later than March of 2015, Butina and U.S.
Person l agreed and conspired, with a Russian government official (“Russian Official”) and at
least one other person, for Butina to act in the United States under the direction of Russian Off`icial
without prior notification to the Attorney General. Russian Official has served as the Deputy
Governor to the Russian Central Bank since at least 2015. He previously served as the First Deputy

Chairman of the Federation Council of the Russian Federation. Butina knows Russian Official.

Case 1:18-Cr-00218-TSC Document 66 Filed 12/13/18 Page 2 of 7

With U.S. Person l’s assistance and subject to Russian Official’s direction, Butina sought
to establish unofficial lines of communication with Americans having power and influence over
U.S. politics. Butina sought to use those unofficial lines of communication for the benefit of the
Russian Federation, acting through Russian Official.

In furtherance of the conspiracy, Butina drafted a proposal in March of 2015 titled
Descriptz'on of the Diplomacy Project. ln it, Butina downplayed the possibility of influencing U.S.
foreign policy toward Russia through official channels, criticizing government unwillingness to
compromise As an alternative, Butina suggested that Russia could use unofficial channels of
communication to the same end. Butina then cast herself as a possible unofficial transmitter of
communications between Russia and the United States. Further, Butina opined that the
circumstances were favorable for building relations with a certain U.S. political party (hereafter,
“Political Party #l”). Butina predicted that the candidate nominated by Political Party #l would
likely win the upcoming U.S. presidential election. Pointing to her recent travel to the United
States, her experience, and her attendance at conferences organized by a certain U.S. civil society
gun rights organization (hereaf`ter, “Gun Rights Organization”), which Butina posited had
influence over Political Party #l, Butina stated she had laid the groundwork for an unofficial
channel of communication with the next U.S. administration For example, Butina listed actions
she had already taken, including being introduced to leaders of Political Party #l as an unofficial
representative of Russian Official. She also identified in her proposal a series of upcoming
conferences associated with Political Party #l that she could attend to further the goal.

The Description of the Dz`plomacy Project was drafted by Butina with U.S. Person l’s
assistance U.S. Person l assisted with the proposal by providing Butina with information about

prominent U.S. political figures and a forecast of the upcoming presidential election. U.S. Person l

Case 1:18-cr-00218-TSC Document 66 Filed 12/13/18 Page 3 of 7

also assisted by providing information about Vladimir Pozner, a Russian media commentator who,
as described in the proposal, had served as the "unofficial transmitter” of the policies of Mikhail
Gorbachev and Boris Yeltsin in the United States. Butina sent a Google-translated version of the
proposal to U.S. Person l once drafted and asked for U.S. Person l’s advice on it, which he agreed
to provide.

Butina sent the proposal to Russian Official and others. As part of the proposal, she
requested $lZS,OOO from a Russian billionaire to attend the conferences identified in the proposal
and “separate meetings with interested parties” _ including other Russian businessmen or persons
at the Russian Ministry of Foreign Affairs (the “MFA”) _ to help “determine where the focus of
Russian interests lies [sic] in cooperating with the US.” Butina informed U.S. Person l that she
was meeting With Russian Official and others about the proposal. Russian Official informed Butina
that her proposal would be supported, at least in part.

Without prior notification to the Attorney General, Butina then took steps to achieve the
object of her agreement with U.S. Person l. For example, in April of 201 5, Butina travelled to the
United States to attend a Gun Rights Organization convention There, Butina highlighted her
experience as a gun rights advocate in Russia to gain the attention of the Gun Rights Organization
and its members. She Was introduced to influential members of Political Party #l, one of whom
announced his campaign to run for the presidency of the United States shortly thereafter.

Butina also invited powerful members of the Gun Rights Organization to Moscow to
advance her agenda. Before they arrived, U.S. Person l provided Butina with background
information on the invitees, including his assessment on their degree of political influence in the
United States. The members came to Moscow in December of 2015. During the trip, the Gun

Rights Organization members met with high-level Russian government officials as arranged by

Case 1:18-cr-00218-TSC Document 66 Filed 12/13/18 Page 4 of 7

Russian Official. Prior to the visit, Butina stressed the importance of a political program as part of
the trip and asked Russian Official to set up meetings with high-level Russian politicians. After
their visit, Butina sent Russian Official a message in Russian, referring to members of the Gun
Rights Organization, which has been variously translated as saying, “We should let them express
their gratitude now, we will put pressure on them quietly later,” and “We should allow them to
express their gratitude now, and then quietly press."’

Butina also assisted a wealthy and well-connected U.S. person in hosting multiple, large
“friendship dinners” where other wealthy and influential Americans discussed U.S.-Russian
relations. Butina used these “friendship dinners"` to cultivate lines of communications With
individuals she believed would have the ear of the next U.S. presidential administration At these
dinners, Butina was able to meet individuals with political capital, learn their thoughts and
inclinations toward Russia, gauge their responses to her, and adjust her pitch accordingly. ln March
of 2016 prior to the first of these dinners, Butina told Russian Official about potential American
attendees to one of the dinners, based on information Butina obtained from U.S. Person l.
Following that message, she emailed the wealthy, connected U.S. person, copying U.S. Person l,
to say “[Russian Official] is very impressed by you and expresses his great appreciation for what
you are doing to restore the relations between the two countries. He also wants you to know that
Russians will support the efforts from our side.”

In June of 2016, Butina received an F-l student visa to enter the United States.' In
connection with her application, Butina did not disclose that she would be acting as an agent of a
foreign government official or otherwise would be working to establish channels of

communication between Russian and American government officials.

 

l All available evidence indicates that Butina had interest in a graduate school education

4

Case 1:18-cr-00218-TSC Document 66 Filed 12/13/18 Page 5 of 7

Also in furtherance of the conspiracy, Butina helped Russian Official organize a Russian
delegation to the 2017 National Prayer Breakfast in Washington, D.C. Russian Official directed
Butina to include certain people within the delegation and Butina complied with his instructions
Butina then emailed that list of delegation invitees to U.S. Person l. Butina explained that the
people on the list had been “hand-picked by [Russian Official] and me” and that they were “coming
to establish a back channel of communication.” Later, U.S. Person 1 emailed another person,
copying Butina, to say “Reaction to the delegation’s presence in America will be relayed
DIRECTLY” (emphasis in original) to the Russian President and Foreign Minister.

Throughout the conspiracy, Butina wrote notes to Russian Official about her efforts and
her assessment of the political landscape in the United States in advance of the 2016 election
Butina wrote some of these notes in response to specific requests from Russian Official. Others
she wrote on her own Butina also sought Russian Official’s advice on whether to take meetings
with certain people. She asked him for direction on whether the Russian “govemment” was ready
to meet with some of those people, and he asked her what she planned to do with her “contacts,”
lest she and Russian Official be forgotten after the election

Butina was aware that Russian Official sometimes acted in consultation with the MFA, in
addition to his superiors at the Russian Central Bank. For example, in May of 2016, Russian
Official tasked Butina with writing him a note to explain why he should be permitted to travel to
the United States to attend the annual Gun Rights Organization meeting. She did as he directed,
encouraging his attendance partly because of the opportunity to meet political candidates Butina
knew that Russian Official would share this note with his superiors at the Russian Central Bank
and MFA to support a request that Russian Official be sent to the annual Gun Rights Organization

meeting. ln November of 2016, in response to a note from Butina about how to create a dialogue

Case 1:18-cr-00218-TSC Document 66 Filed 12/13/18 Page 6 of 7

with the then President-elect’s advisors, Russian Official told her that he did not believe the MFA
would “go for it.”

Butina failed to notify the U.S. Attorney General that she would be acting in the United
States as an agent of a foreign government official, as required by 18 U.S.C. § 951. At no time
relevant to this proffer was Butina a duly accredited diplomatic or consular officer; an officially
and publicly acknowledged and sponsored official or representative of the Russian Federation; or
an officially and publicly acknowledged and sponsored staff member, employee, or representative
thereof.

Finally, if this case had proceeded to trial, the government would have shown that Butina

took one or more actions in furtherance of the conspiracy from within the District of Columbia.

Case 1:18-cr-00218-TSC Document 66 Filed 12/13/18 Page 7 of 7

DEFENDANT’S ACKNOWLEDGMENT

The preceding statement is a summary made for the purpose of providing the Court with a
factual basis for my guilty plea to the charge against me. I make this statement knowingly and
voluntarily, and l stipulate and agree that this Statement of Offense concerning my actions is true
and accurate. I have read every page of this Statement of Offense and have discussed it with my
attorneys Robert Driscoll and Alfred Carry. I am fully satisfied With the legal services provided to
me in connection with this plea. No threats have been made to me nor am I under the influence of
anything that could impede my ability to understand this Statement of Offense fully.

 

{`;,
Dat@; 1038 sca/x BL
Mariia®i`t'iifa:a/k/a Maria Butina
Defendant

ATTORNEY’S ACKNOWLEDGMENT

 

l have read this Statement of Offense and have reviewed it with my client fully. I concur
in my client’s desire to adopt and stipulate to this Statement of Offense as true and accurate.

liobert Driscoll
Attorney for Defendant

Date: (l[iifzolé M C¢~…/\K

Alfrled Carry
Attomey for Defendant

 

 

